            Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 1 of 22



                          IN UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                *
TERRY QUATTLEBAUM,
                                                *
       Plaintiff,
                                                *
v.
                                                *          Case No. DLB-19-3258
ANDREW SAUL,
                                                *
       Defendant.
                                                *
*      *        *     *      *       *      *       *      *       *      *       *      *     *

                                 MEMORANDUM OPINION

       On November 11, 2019, plaintiff petitioned this Court to review the Social Security

Administration’s (“SSA’s”) final decision to deny his claim for Disability Insurance Benefits.

ECF 1. I have considered the parties’ cross-motions for summary judgment and plaintiff’s

response. ECF 16 (“Pl.’s Mot.”), ECF 18 (“Def.’s Mot.”), ECF 19 (“Pl.’s Resp.”). I find no

hearing necessary. See Loc. R. 105.6 (D. Md. 2018). Because I agree with the Commissioner that

substantial evidence supported the ALJ’s findings, the ALJ did not abuse his discretion, and the

ALJ applied correct legal standards, I will deny plaintiff’s motion, grant the Commissioner’s

motion, and affirm the Commissioner’s judgment pursuant to sentence four of 42 U.S.C. § 405(g).

       I.       Background

       Plaintiff applied for Disability Insurance Benefits on April 10, 2015. Tr. 147-50. The SSA

denied his claim initially and on reconsideration. Tr. 141-46, 124. On December 14, 2015,

plaintiff requested a hearing before an Administrative Law Judge (“ALJ”). Tr. 125-26. The SSA

scheduled the hearing for March 12, 2018. Tr. 120. Plaintiff failed to appear at the hearing, and

the ALJ consequently dismissed plaintiff’s hearing request on March 16, 2018. Tr. 18-22. In
          Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 2 of 22



August and November 2018, plaintiff communicated to the SSA potential good cause for his

absence at the hearing. Tr. 78-79, 83. On February 7, 2019, the Appeals Council remanded

plaintiff’s case to the ALJ with instructions to consider whether good cause excused plaintiff’s

failure to appear at his hearing. Tr. 18-20. The ALJ found plaintiff’s absence without good cause

on April 30, 2019, and again dismissed plaintiff’s hearing request. Tr. 6-14. The Appeals Council

denied plaintiff’s request for review of the ALJ’s decision and plaintiff’s subsequent request to

reopen his claim. Tr. 3-4, 1-2. On November 12, 2019, plaintiff appealed the SSA’s decision.

ECF 1.

         II.    Jurisdiction

         Congress vested federal courts with jurisdiction over “any final decision of the

Commissioner of Social Security made after a hearing to which [the plaintiff] was a party.” 42

U.S.C. § 405(g). The Supreme Court interprets § 405(g)’s finality requirement to consist “of two

elements, only one of which is purely ‘jurisdictional’ in the sense that it cannot be ‘waived’ by the

Secretary in a particular case. The waivable element is the requirement that the administrative

remedies prescribed by the Secretary be exhausted. The nonwaivable element is the requirement

that a claim for benefits shall have been presented to the Secretary.” Mathews v. Eldridge, 424

U.S. 319, 328 (1976).

         Plaintiff’s application for benefits satisfies the nonwaivable element. See, e.g., Weinberger

v. Salfi, 422 U.S. 749, 763 (1975) (finding § 405(g) conferred no jurisdiction over unnamed class

members, none of whom the complaint alleged filed applications for benefits, but did confer

subject matter jurisdiction over the named plaintiffs, who applied for and were denied SSA

benefits).




                                                  2
         Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 3 of 22



       As to the waivable element requiring plaintiff obtain a final decision from the agency

subsequent to a hearing, the parties disagree. Plaintiff argues he “exhausted all remedies provided

under Title II of the Social Security Act . . . and its administrative appeal system.” Pl.’s Mot. at 3.

The Commissioner, citing developments in the Supreme Court’s recent interpretation of §

405(g)—Smith v. Berryhill, 139 S. Ct. 1765 (2019)—declines to argue whether plaintiff appeals a

final agency action after a hearing. Def.’s Mot. at 2-3. Instead, the Commissioner elects “not to

invoke § 405(g) as a potential bar to judicial review and [accepts] the Court’s authority to review

the ALJ’s dismissal of [p]laintiff’s hearing request,” reserving the right to change its position in

future cases. Def.’s Mot. at 3.

       This Court previously declined to review appeals from SSA decisions dismissing plaintiffs’

hearing requests for failures to appear as beyond the court’s subject matter jurisdiction. See, e.g.,

Helmlinger v. Cmm’r of Sec. Sec. Admin., No. SAG 18-666, 2018 WL 3375101 (D. Md. July 11,

2018) (citing Adams v. Heckler, 799 F.2d 131 (4th Cir. 1986) (holding an Appeals Council decision

dismissing the plaintiff’s appeal for untimeliness does not render the underlying decision on the

merits subject to judicial review)); see also, e.g., Murray v. Cmm’r of Soc. Sec. Admin., No. GLR

18-438, 2018 WL 3388383 (D. Md. July 12, 2018). The Supreme Court recently abrogated Adams

in Smith. 139 S. Ct. at 1780 (holding that “where the SSA’s Appeals Council has dismissed a

request for review as untimely after a claimant has obtained a hearing from an ALJ on the merits,

that dismissal qualifies as a ‘final decision … made after a hearing’ within the meaning of §

405(g)”). Smith potentially—but not necessarily—raises jurisdictional issues as to the waivable

jurisdictional requirement in this case. See Smith, 139 S. Ct. 1777 n.17 (“A different question

would be presented by a claimant who assertedly faltered at an earlier step—e.g., whose request

for an ALJ hearing was dismissed as untimely and who then appealed that determination to the




                                                  3
         Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 4 of 22



Appeals Council before seeking judicial review. While such a claimant would not have received

a ‘hearing’ at all, the court’s precedents also make clear that a hearing is not always required.”)

(internal citation omitted).     However, because the Commissioner waives the exhaustion

requirement, this Court declines to decide whether the agency’s dismissal constitutes the final

action after a hearing contemplated by § 405(g).

        III.    Scope of Review

        The parties disagree substantially about the proper scope of review. Because I agree with

the Commissioner that the procedural ground on which the SSA dismissed plaintiff’s claim

supplies the agency decision appropriately before the Court, I decline to reach the merits of

plaintiff’s disability claim.

        Plaintiff raises numerous arguments attacking several aspects of the administrative process.

Plaintiff primarily argues various points on the merits of his disability claim. Pl.’s Mot. at 14-18;

Pl.’s Resp. at 2-5. Plaintiff also challenges the ALJ’s dismissal for his failure to appear without

good cause, referring to the ALJ’s initial denial, the Appeals Council’s remand, and the ALJ’s

denial on remand. Pl.’s Mot. at 18-22; Pl.’s Resp. at 3-5. In his response, however, plaintiff also

writes, “The Administrative Law Judge[‘s] Order of Dismissal [T. 8-14] . . . is not the issue before

the Court.” Pl.’s Resp. at 2. Plaintiff additionally raises a deference argument as to the agency’s

interpretation of its regulations. Pl.’s Mot. at 13-14. Specifically, plaintiff argues the February 7,

2019 Appeals Council remand constituted a finding of good cause for his absence at his hearing,

and the SSA’s subsequent failure to award him a hearing on the merits amounts to the SSA’s

improper administration of its disability determination process. Id.; see Tr. 15-17. Finally,

plaintiff argues the ALJ was biased in dismissing his case and that the SSA failed to follow proper

protocol after he filed a complaint against the ALJ. Pl.’s Resp. at 5.




                                                  4
         Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 5 of 22



       The Commissioner argues because plaintiff never obtained a final decision on the merits

of his disability claim, the merits of the disability claim fall outside the scope of review. Def.’s

Mot. at 6-7. The Court should, according to the Commissioner, “limit its review to the procedural

grounds on which the Commissioner dismissed [plaintiff’s] request for a hearing.” Def.’s Mot. at

7.

       The parties in Smith likewise disputed the scope of review. The plaintiff argued the court

could review the merits if it reversed the procedural decision, while the government argued for

review confined to the procedural ground on which the SSA based the dismissal in either case.

Smith, 139 S. Ct. at 1779. The Court first noted § 405(g) conferred jurisdiction to consider the

merits by virtue of the non-jurisdictional nature and expansive language of the statute, which

empowers the Court to affirm, modify, or reverse the SSA’s decision. Id. The Court nonetheless

declined to hear the merits of Smith’s claim, observing that “[f]undamental principles of

administrative law . . . teach that a federal court generally goes astray if it decides a question that

has been delegated to an agency if that agency has not first had a change to address the question.”

Id. (internal citations omitted). After noting the Court’s precedent confirmed the prudence of

applying that general administrative principle in Smith, the Court instructed that “in an ordinary

case, a court should restrict its review to the procedural ground that was the basis for the Appeals

Council dismissal and (if necessary) allow the agency to address any residual substantive questions

in the first instance.” Id. at 1779-80.

       Applying Smith’s guidance to the facts of plaintiff’s case, I agree with the Commissioner

and confine my review to the finding that plaintiff failed to demonstrate good cause for his failure

to appear at his hearing. I note also that the ALJ in Smith heard the merits of the plaintiff’s

disability claim.   139 S. Ct. at 1773.        The Court’s observation that “the agency’s final




                                                  5
         Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 6 of 22



decisionmaker [had] not had a chance to address the merits [of Smith’s] claim at all” thus

referenced the Appeals Council’s refusal to review the ALJ’s decision and not the total absence of

a decision on the merits. Id. at 1779. Even under such circumstances, the Court declined to instruct

the lower court to review the merits of the plaintiff’s claim on remand. Id. at 1780. Here, neither

the ALJ nor the Appeals Council heard the merits of plaintiff’s disability claim. This Court’s

consideration of a question “the agency has not first had the chance to address” would therefore

be especially inappropriate. Id. at 1779. Accordingly, I confine my review to the decision to

dismiss plaintiff’s request for hearing after finding plaintiff did not demonstrate good cause

excused his absence.

       IV.     Standard of Review

       The parties disagree as to the appropriate standard of review. See Pl.’s Mot. at 9 (arguing

for de novo review of his Social Security disability claim); see also Def.’s Mot. at 3-4 (arguing for

review confined to abuse of discretion as to the overall conclusion and substantial evidence as to

any fact); Pl.’s Resp. at 2-3 (arguing for de novo review or, in the alternative, arbitrary and

capricious review as to the SSA’s failure to follow laws and procedure and substantial evidence

review as to its decision to deny plaintiff benefits).

       In Smith, the Court set forth the appropriate standard of review as to the SSA’s conclusions

and factual findings in procedural dismissals. The Court wrote, “The parties agree, as do we, on

the standard of review: abuse of discretion as to the overall conclusion, and substantial evidence

as to any fact.” 139 S. Ct. at 1779 n.19 (citing 42 U.S.C. § 405(g)) (internal quotation marks

omitted). Further, 42 U.S.C. § 405(g) instructs that the Court may review agency factfinding for

compliance with the regulations. 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence, shall be conclusive, and where…a




                                                   6
         Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 7 of 22



decision is rendered under subsection (b) of [§ 405] which is adverse to an individual who was a

party before the Commissioner[,]…the court shall review only the question of conformity with

[the] regulations and the validity of [the] regulations.”). Accordingly, I disagree with plaintiff that

de novo review is appropriate and confine my review to whether the SSA employed correct legal

standards, made findings supported by substantial evidence, and abused its discretion in dismissing

plaintiff’s request for hearing Smith, 139 S. Ct. at 1779 n.17; 42 U.S.C. § 405(g); 20 C.F.R. §

404.957; see, e.g., Haynes v. Apfel, 205 F.3d 1346, *2 (8th Cir. 2000) (“The ALJ found that Haynes

had not provided good cause for failing to appear at the schedule hearing…, and thus the ALJ had

the discretion to dismiss Haynes’s request for a hearing.”) (unpublished table decision).

       V.      Analysis

               A. The Fourth Circuit has not established the authority of the Hearings,
                  Appeals and Litigation Law manual.

       Both plaintiff and the Commissioner reference the Hearings, Appeals and Litigation Law

(“HALLEX”) manual as a source of legal authority relevant to plaintiff’s appeal. See, e.g., Pl.’s

Mot. at 7; Def.’s Mot. at 9-10. Neither party argues to what extent the HALLEX manual

constitutes legally binding authority. See Pl.’s Mot.; Def’s Mot.; Pl.’s Resp. The Court has found

no mandatory precedent establishing the HALLEX manual’s legal effect. Courts of Appeals

deciding the question have reached conflicting conclusions. Compare Clark v. Astrue, 529 F.3d

1211, 1216 (9th Cir. 2008) (observing that the HALLEX manual “is strictly an internal Agency

manual, with no binding legal effect on the Administration or [the] court,…[and is] entitled to

respect under” Skidmore v. Swift & Co., 323 U.S. 134 (1944),…to the extent it has the ‘power to

persuade.’”) (citing Moore v. Apfel, 216 F.3d 864, 868-69 (9th Cir. 2000) (internal citation

omitted) (internal quotation marks omitted), with Newton v. Apfel, 209 F.3d 448 (5th Cir. 2000)

(holding that though the HALLEX manual is not legally binding, the SSA’s failure to follow it



                                                  7
          Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 8 of 22



causes prejudice and, consequently, reversible error); Way v. Astrue, 789 F. Supp. 2d 652, 665-66

(D.S.C. Apr. 27, 2011) (adopting the Fifth Circuit’s approach after noting the Fourth Circuit has

been silent on the legal effect of the HALLEX manual).

       Plaintiff references several sections of the HALLEX manual with which the SSA, he

argues, failed to comply.1 Plaintiff has cited only one HALLEX provision relevant to this appeal

with which the SSA did not comply—HALLEX I-4-2-10(D). The SSA’s failure to comply, as

discussed below, is harmless. Because none of the HALLEX provisions cited by plaintiff could

affect the outcome of this appeal, this Court declines to decide the legal effect of the HALLEX

manual.

               B. The Appeals Council remand order did not entitle plaintiff to a hearing on
                  the merits.

       A plaintiff denied benefits initially and on reconsideration may request a hearing before an

ALJ.    20 C.F.R. § 404.900(a)(3).      A plaintiff’s entitlement to move through the entire

administrative review process, however, is not absolute. For example, a plaintiff dissatisfied by

an agency decision must “take the next step within the stated time period.” 20 C.F.R. § 404.900(b).

Consequently, a plaintiff forfeits his right to review with an untimely request made without good

cause. Id. Further, even a timely request for hearing may be dismissed where the plaintiff fails to

appear at his hearing without good cause. 20 C.F.R. § 404.957(b).



1
 See, e.g., Pl.’s Mot at 5 (citing HALLEX I-4-2-65), at 5 (citing HALLEX I-4-2-10), at 7 (citing
HALLEX I-2-6-56), at 7, 8, 18, 20 (citing HALLEX I-2-4-25), at 8 (citing HALLEX I-1-8-4), at
8 (citing HALLEX I-3-2-25), at 11 (citing HALLEX I-2-1-60), at 12 (citing HALLEX I-3-3-2), at
12 (citing HALLEX I-1-8-7), at 12 (citing HALLEX I-1-8-10), at 20 (citing HALLEX I-5-3-30);
Pl.’s Resp. at 2 (citing HALLEX I-2-4-25), at 4 (citing HALLEX I-3-3-4). This Court’s limited
scope of review renders some of plaintiff’s citations irrelevant, including HALLEX I-4-2-65
(Exhibit – Standard Certification Form), HALLEX I-5-3-30 (Revisions to Rules Regarding the
Evaluation of Medical Evidence), HALLEX I-2-6-56 (Adducing the Evidence), and HALLEX I-
3-3-4 (Administrative Law Judge’s Action, Findings, or Conclusions Not Supported by Substantial
Evidence).


                                                8
         Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 9 of 22



       Plaintiff argues the SSA incorrectly interpreted its governing regulations in failing to hear

the merits of his disability claim after the Appeals Council remanded on February 7, 2019. See

Pl.’s Mot. at 13-14, 18-19; Pl.’s Resp. at 5. Plaintiff touches upon concerns of judicial deference,

citing National Wildlife Federation v. National Marine Fisheries Service, 524 F.3d 917, 931 (9th

Cir. 2008). See Pl.’s Mot. at 13. He essentially argues the SSA’s actions failed to conform to the

regulations. See id. The Commissioner disagrees, arguing plaintiff misunderstands the Appeals

Council order. See Def.’s Mot. at 8. I agree with the Commissioner that the notice did not entitle

plaintiff to a hearing on the merits. Tr. 15-17.

       On February 7, 2019, the Appeals Council remanded plaintiff’s claim to the ALJ. Tr. 16-

17. The Appeals Council noted plaintiff’s untimely request for review of the ALJ’s dismissal. Tr.

16. The record confirms that plaintiff untimely requested review. The ALJ’s initial dismissal,

dated March 16, 2018, notified plaintiff of a 65-day period in which he could request review of

the dismissal. Tr. 20-22; see 20 C.F.R. § 404.968(a)(1). Plaintiff communicated potential good

cause excusing his failure to appear at his hearing in two letters, one from August 2018 and the

other from November 2018. Tr. 78-79, 83. Neither letter arrived within 65 days of March 16,

2018. See Tr. 78-79, 83. The Appeals Council nonetheless considered plaintiff’s request to review

the dismissal pursuant to 20 C.F.R. § 404.911, a regulation which, though speaking directly to

decisions on reconsideration, is specifically incorporated by the regulations establishing standards

for Appeals Council review. Tr. 16; 20 C.F.R. § 404.968(b). Section 404.911, “Good cause for

missing the deadline to request review,” sets forth factors the SSA considers in determining

whether good cause justified a claimant’s failure to timely request review. Thus, the Appeals

Council found plaintiff established good cause for an untimely request of review—not for his

failure to appear at his hearing.




                                                   9
        Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 10 of 22



       As to plaintiff’s missed hearing, the Appeals Council found plaintiff produced “new and

material evidence relevant to the period” during which plaintiff failed to appear.           Tr. 16.

Accordingly, the Appeals Council vacated the ALJ’s original dismissal and remanded the case for

further proceedings:

       [T]he Administrative Law Judge should consider additional information to decide
       if the claimant had a good reason for not appearing at the hearing. If the
       Administrative Law Judge finds that the claimant had a good reason, the claimant
       will be given another opportunity for a hearing.

Tr. 16. Plaintiff’s entitlement to a hearing on the merits thus depended upon the ALJ’s finding of

good cause for his failure to appear at the March 12, 2018 hearing. The ALJ did not find good

cause. Accordingly, the SSA did not err in failing to hear the merits of plaintiff’s disability claim

after the February 7, 2019 remand order.

               C.    The ALJ applied correct legal standards, made findings supported by
                    substantial evidence, and did not abuse his discretion.

       The Commissioner’s findings as to any fact, “if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). “And whatever the meaning of ‘substantial’ in other contexts,

the threshold for such evidentiary sufficiency is not high….[Substantial evidence] means—and

means only—such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations omitted)

(internal quotation marks omitted). The inquiry is therefore not whether I agree with the SSA’s

findings but whether “more than a mere scintilla” of evidence supports them. See Hays v. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990).

       Moreover, if neither a claimant nor his representative attends a disability hearing the

claimant requested, the SSA may dismiss the request for hearing without further notice. 20 C.F.R.

§ 404.957. A claimant may evade dismissal in certain circumstances by demonstrating good cause




                                                 10
        Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 11 of 22



excused his failure to appear. Id. at § 404.957(b)(1). To determine whether good cause excused

a claimant’s absence, the SSA “will consider any physical, mental, educational or linguistic

limitations” the claimant may have. Id. at § 404.957(b)(2).

       Plaintiff offered two general bases for good cause for his failure to appear at the hearing

on March 16, 2018. First, plaintiff argued he moved from the Greenbelt, Maryland, address to

which the SSA sent the notice of hearing. Second, plaintiff argued the death of his mother on

October 26, 2017, prevented his appearance at the hearing.

       As to plaintiff’s argument that he moved from his address of record before the SSA’s

mailing of his hearing notice, the ALJ thoroughly discussed the evidence of record suggesting

plaintiff remained affiliated with the Greenbelt residence. Tr. 10-12. The record contains evidence

plaintiff purchased a property in Accokeek, Maryland, in October 2017. Tr. 10-11, 86-87. The

ALJ found, however, that rather than completely move from Greenbelt to Accokeek, plaintiff in

fact maintained at least two residences. Tr. 11-12. The ALJ cited for support several documents

in the record indicating plaintiff continued to receive mail at or affiliate himself with the Greenbelt

address. For example, plaintiff attached to a letter he wrote to the ALJ a January 5, 2018 legal

document listing the Greenbelt address as his own. Tr. 11, 90-93. Significantly, the record

indicated plaintiff also reported—under penalty of perjury—the Greenbelt address as his own on

February 11, 2019, nearly a year after he missed his hearing. Tr. 12, 69-70. The ALJ also noted

that none of the mailings sent to the Greenbelt address were returned as undeliverable. Tr. 11.

Accordingly, I agree with the Commissioner that substantial evidence supported the ALJ’s finding

that plaintiff’s move did not excuse his failure to appear at his hearing.

       As to plaintiff’s argument that the passing of his mother prevented his appearance at his

hearing, the ALJ found plaintiff’s mother passed away five months before the hearing was to take




                                                  11
        Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 12 of 22



place. Tr. 13. In support of his argument, plaintiff submitted a death benefit claim letter dated

March 16, 2018, or four days after his hearing. Tr. 12, 85. The ALJ found that though the claim

letter arrived near the date of the hearing, plaintiff’s mother passed on October 26, 2017, citing as

evidence a letter plaintiff submitted to the Appeals Council setting out his reasons for missing the

hearing. Tr. 13, 76. The ALJ rejected plaintiff’s arguments that he was busy with services and

other family matters because plaintiff did not specify when those matters took place and what they

were, noting plaintiff bears the burden of proof with respect to the existence of good cause. Tr.

12-13. Thus, substantial evidence supported the ALJ’s finding that plaintiff’s failure to appear at

the hearing was not excused by the passing of plaintiff’s mother.

       Plaintiff also argues the SSA erred in failing to comply with HALLEX I-2-4-25, “Dismissal

Due to Claimant’s Failure to Appear.” Plaintiff argues the ALJ improperly disregarded HALLEX

I-2-4-25(C)(1)(b), which provides that while “[t]here are no set criteria for determining what

constitutes good cause for failure to appear at the time and place of a scheduled hearing[,]…[g]ood

cause for failing to appear at the schedule time and place of hearing generally exists when an

unforeseeable event occurred that did not provide the claimant…enough time to notify the ALJ

and request a postponement before the scheduled hearing.”

       Assuming without deciding the ALJ was required to follow the HALLEX manual,

plaintiff’s argument that the ALJ did not follow the terms of I-2-4-25 is incorrect. The Court

acknowledges the grief plaintiff, whose mother unexpectedly passed, must have been experiencing

in the months before his hearing. See Tr. 76. Yet, the terms of HALLEX I-2-4-25(C)(1)(b) clearly

contemplate an unforeseeable event much temporally closer than October 26, 2017, and March 12,

2018. That section specifically names as a possible ground for good cause an unforeseeable event

“that did not provide . . . enough time to notify the ALJ and request a postponement before the




                                                 12
        Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 13 of 22



scheduled hearing.” Though the Court understands that plaintiff’s grief and related responsibilities

may have served as a barrier to his requesting a postponement of his hearing, the language of that

provision does not seem to cover plaintiff’s situation. Separately, the plain language of that

provision makes clear that, even if the two events had been closer in time, “no set criteria for

determining what constitutes good cause” exist. Thus, while such a finding by the ALJ would lead

to the conclusion that “generally good cause” existed, the ALJ would not be required to find the

existence of good cause based on HALLEX I-2-4-25(C)(1)(b).

       Beyond the arguments presented by plaintiff, the ALJ additionally considered the factors

set forth in 20 C.F.R. § 404.957(b)(2). Tr. 14. The ALJ found plaintiff presented no evidence of

educational, language, mental, or other limitations that would have prevented his appearance at

the hearing. Tr. 14. The ALJ acknowledged plaintiff’s health issues but found they did not prevent

his appearance at the hearing. Tr. 14. Further, at no point in his appeal process did plaintiff himself

argue disability excused his failure to appear at his hearing.

       Substantial evidence review does not allow the Court to substitute its judgment for that of

the ALJ, even where evidence in the record would permit a reasonable factfinder to come to a

different conclusion. See Hays, 907 F.2d at 1456. Here, the ALJ considered the record and found

plaintiff did not demonstrate good cause for his failure to appear at the hearing. The ALJ cited to

specific, substantial evidence supporting his finding.            Because “[t]he findings of the

Commissioner…as to any fact, if supported by substantial evidence, shall be conclusive,” remand

is not warranted. 42 U.S.C. § 405(g).

       Plaintiff also argues the ALJ’s dismissal constitutes an abuse of discretion. “At its

immovable core, the abuse of discretion standard requires a reviewing court to show enough

deference to a primary decision-maker’s judgment that the court does not reverse merely because




                                                  13
           Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 14 of 22



it would have come to a different result in the first instance.” Evans v. Eaton Corp. Long Term

Disability Plan, 514 F.3d 315, 322 (4th Cir. 2008) (internal citation omitted). In the context of

this appeal, an ALJ can find the existence of good cause—or not—as long as substantial evidence

supports his finding. 42 U.S.C. § 405(g); 20 C.F.R. § 404.957. And, upon finding a failure to

appear without good cause, an ALJ has the discretion to dismiss a request for hearing. 20 C.F.R.

§ 404.957; see Haynes, 205 F.3d at *2.

       Plaintiff argues the ALJ abused his discretion because—according to plaintiff—the ALJ

must exercise administrative authority in accordance with the law and “must be able to

demonstrate that there is a legitimate reason to believe the facts presented by [p]laintiff are not

true.” Pl.’s Mot. at 18.

       Even if the ALJ was required, as plaintiff argues, to demonstrate a reason not to believe

the facts as presented by plaintiff were true, here that responsibility has no bearing. The ALJ did

not find the facts presented by plaintiff were untrue. Rather, the ALJ found that though plaintiff

did move, he also maintained the second address. Tr. 10-12. Additionally, the ALJ found that

though plaintiff did experience a personal loss, the loss occurred approximately five months before

his missed hearing. Tr. 12-13. As to plaintiff’s other allegations that seeing to his familial affairs

prevented his appearance at his hearing, the ALJ found that plaintiff did not substantiate that claim

with evidence of his activities on or near the hearing date, as plaintiff was required to do as the

party bearing the burden of proof. Tr. 12-14. Thus, the ALJ simply disagreed with plaintiff that

the facts plaintiff presented and substantiated constituted good cause for his failure to appear at his

hearing.

       The ALJ complied with the relevant law in making findings supported by substantial

evidence. Because substantial evidence supported his finding that plaintiff did not demonstrate




                                                  14
        Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 15 of 22



good cause for his failure to appear, the ALJ held the discretion to dismiss plaintiff’s request for

hearing. Thus, the dismissal complied with the appropriate rules and regulations, and the ALJ’s

dismissal did not constitute an abuse of discretion.

                D. The record does not support plaintiff’s argument that bias infected the
                   ALJ’s dismissal of his request for hearing.

        Plaintiff makes several allegations of bias against the ALJ. See, e.g., Pl.’s Mot. at 11-12,

18, 20; Pl.’s Resp. at 5. The Commissioner argues plaintiff makes “unfounded allegation[s]” of

bias and that, even were plaintiff’s allegations based on provable fact, the allegations do not meet

the high threshold for establishing bias. Def.’s Mot. at 11-12.

        The Fourth Circuit has not specifically set out the standard for establishing bias of an ALJ

presiding over a Social Security hearing. The Supreme Court has addressed the standard for

establishing bias against “hearing officers” in the related context of Medicare determinations under

Title XVIII of the Social Security Act. See Schweiker v. McClure, 456 U.S. 188, 189 (1982).

There, the Court noted the hearing officers served “in a quasi-judicial capacity, similar in many

respects to that of administrative law judges.” Schweiker, 456 U.S. at 195. The Court wrote that

while “due process demands impartiality on the part of those who function in judicial or quasi-

judicial capacities[,] . . . [the Court] must start from the presumption that the hearing officers . . .

are unbiased.” Id. (citing Marshall v. Jerrico, Inc., 446 U.S. 238, 242-243 n.2 (1980); Withrow v.

Larkin, 421 U.S. 35, 47 (1975); United States v. Morgan, 313 U.S. 409, 421 (1941)). “This

presumption can be rebutted by a showing of conflict of interest or some other specific reason for

disqualification[,] . . . [b]ut the burden of establishing a disqualifying interest rests on the party

making the assertion.” Schweiker, 456 U.S. at 195.

        The Fourth Circuit has observed in cases outside the Social Security context that “[t]o be

disqualifying, personal bias must stem from a source other than knowledge a decision maker



                                                  15
         Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 16 of 22



acquires from participating in a case.” Bowens v. North Carolina Dep’t of Human Resources, 710

F.2d 1015, 2010 (4th Cir. 1983). Thus, where a plaintiff did not make “any showing of bias

stemming from sources outside the decisional process,” the Court found the presumption that the

administrative decisionmakers are unbiased had not been overcome. Morris v. City of Danville,

Virginia, 744 F.2d 1041, 1044-45 (4th Cir. 1984) (holding an administrative officer did not cease

“to be an impartial decisionmaker simply by virtue of having made a conditional decision to

terminate [the plaintiff] pending further developments in an administrative process [that] had not

then closed”). Other District Courts in the Fourth Circuit have applied the reasoning of Bowens

and Morris to Social Security cases. See, e.g., Warren v. Colvin, No. 4:14-cv-02517-JMC, 2015

WL 5673118 (D.S.C. Sept. 25, 2015) (finding the plaintiff failed to meet the heavy burden of proof

in establishing an ALJ’s bias though an ALJ made an adverse credibility finding as to and issued

an unfavorable decision to the plaintiff); Nichols v. Colvin, No. 1:14CV536, 2015 WL 4656484

(M.D.N.C. Aug. 5, 2015) (finding the plaintiff failed to overcome the presumption that the ALJ

was unbiased where “[a]ny ‘expressions of impatient, dissatisfaction, annoyance, [or] even anger,’

demonstrated by the ALJ during the evidentiary hearing were ‘within the bounds of what imperfect

men and women…sometimes display’ and do not establish bias”) (citing Liteky v. United States,

510 U.S. 540, 555-56 (1994)); McAuley v. Colvin, No. 7:12-CV-311-D, 2013 WL 7098724

(E.D.N.C. Dec. 12, 2013) (finding the ALJ’s impolite, impatient, and intemperate remarks did not

deprive the plaintiff of a fair hearing).

        Plaintiff argues several statements in the ALJ’s decision evidence the ALJ’s bias against

him. He claims the ALJ’s statement that “the evidence is contradictory at best” evidences the

ALJ’s bias because the ALJ is not a physician. Pl.s’ Resp. at 5. Plaintiff also argues:

        [The] ALJ[’s] personal morality appears misplaced, [as he stated,] “[S]ome believe
        any cause is good cause and that any explanation should be accepted as good



                                                16
        Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 17 of 22



        cause….[S]uch belief undermines the rule and dilutes good cause to the point where
        it is meaningless….[T]here is no good cause for the claimant’s failure to appear at
        the time and place of hearing,” and finally [that] “there is no evidence of mental or
        other limitations, which would have prevented him from appearing[.]” [I]f this is
        not sufficient evidence of bias and prejudice, what is, when [the] ALJ knows, or
        should know there’s no set criteria for determining what constitutes good cause for
        failure to appear at the time and place pursuant to HALLEX I-2-4-25 . . . .

Pl.’s Mot. at 20 (internal citations omitted); see Pl.’s Resp. at 5.

        Plaintiff further argues that 20 C.F.R. § 404.940 required the ALJ to recuse himself as “he

is prejudiced or partial with respect to any party or has any interest in the matter pending for

decision evident by his personal admission in his order of dismissal dated April 30, 2019.” Pl.’s

Mot. at 11. Plaintiff additionally argues the ALJ’s “conclusory statements outlined involve . . .

personal bias, prejudice (beliefs) and [the ALJ’s being] uninformed about the circumstances of

[p]laintiff[’s] real property litigation.” Pl.’s Mot. at 11. Plaintiff also argues the “ALJ opinion

regarding the passing of [p]laintiff’s [m]other is [the] worst example of a [j]udge, expos[ing] [the

ALJ’s] inability to demonstrate moral integrity, virtue[,] and ability expected to faithfully,

impartially discharge and perform his duties to include provisions under” Title 20 of the Code of

Federal Regulations. Pl.’s Mot. at 19.

        Plaintiff points only to evidence of alleged bias in the decision-making process. The Fourth

Circuit’s precedent suggesting plaintiff must point to evidence outside the decision-making

process makes clear plaintiff’s allegations do not overcome the presumption that an ALJ is

unbiased. Even if the Fourth Circuit cases do not apply in a Social Security context, starting from

the presumption that the ALJ in this case was unbiased, I find plaintiff did not overcome that

presumption in pointing to the above language in the ALJ’s decision. See Schweiker, 456 U.S. at

189. Plaintiff did not identify any conflicts of interest that would have barred the ALJ from hearing




                                                  17
        Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 18 of 22



plaintiff’s claim. See id. at 195. Further, none of the above language evidences that a hostility

toward plaintiff infected the ALJ’s decision-making process.

       In making an adverse determination against plaintiff, principles of administrative law

necessarily required the ALJ to weigh the evidence in the record and explain how evidence

favorable to the plaintiff did not justify a finding in his favor. An ALJ need not employ sharp

language in delivering his decision, and the ALJ in this case could have issued the same decision

with more compassion and grace. “Not establishing bias or partiality, however, are expressions of

impatience, dissatisfaction, annoyance, and even anger, that are within the bounds of what

imperfect men and women . . . sometimes display.” Liteky, 510 U.S. at 555-56. Here, the ALJ

reasoned through the facts to come to his conclusion that plaintiff’s circumstances did not justify

his failure to appear at his hearing.    That the ALJ’s ultimate assessment of the facts and

circumstances presented by plaintiff was unfavorable to plaintiff is insufficient to suggest bias

undergirded his reasoning.

               E. The Appeals Council did not err in handling plaintiff’s complaint against
                  the ALJ.

       Plaintiff advances some arguments about the SSA’s failure to follow certain HALLEX

manual provisions—HALLEX I-3-2-25, HALLEX I-3-3-2, HALLEX I-1-8-7, and HALLEX I-1-

8-10—after plaintiff filed a complaint against the ALJ dismissing his case. Pl.’s Mot. at 8, 12.

The Commissioner argues the review process is a matter committed to agency discretion and is

thus beyond the Court’s power to review. Def.’s Mot. at 13 (citing SSR 13-1p, 2013 WL 633939,

at *6 (Jan. 29, 2013)). SSR 13-1p provides, “[The SSA’s] findings or actions in the [DQS] ALJ

complaint investigation process do not constitute findings on a claim for benefits under the Social

Security Act. Rather, they represent an action committed to agency discretion by law and are not

subject to judicial review.” 2013 WL 633939, at *6; see Heckler v. Chaney, 470 U.S. 821, 828-



                                                18
        Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 19 of 22



38 (1985) (discussing matters committed to agency discretion by the Administrative Procedure

Act (“APA”), 5 U.S.C. § 701(a)(2)); Richardson v. Perales, 402 U.S. 389, 408-10 (1971) (leaving

undecided whether the APA generally applies to Social Security claims); Cook v. Heckler, 783

F.3d 1168, 1172 (4th Cir. 1986) (suggesting the APA applies to claims under the Social Security

Act). Plaintiff has not argued the review process is not a matter committed to agency discretion,

as the Commissioner contends. Def.’s Mot. at 13; see Pl.’s Mot.; Pl’s Resp. While review of this

agency action may be inappropriate in the first instance, the record suggests that, even if review is

permissible, the SSA complied with the HALLEX provisions plaintiff cites. Therefore, in either

case, remand is not warranted.

       Plaintiff filed a complaint with the Division of Quality Service (“DQS”) on September 7,

2019. Pl.’s Mot. Ex. 4-5. David Graham, Branch Chief of the DQS responded to plaintiff’s DQS

complaint on September 25, 2019. Pl.’s Mot. Ex. 2. Mr. Graham’s letter set out DQS’s procedure:

       Appropriate SSA officials have looked into your allegation. Due to privacy
       concerns, we are unable to reveal the outcome of our review. Please be aware that
       this office does not have the authority to alter an ALJ’s decision. We cannot change
       the outcome of your case, but we have looked into your concerns and have taken
       suitable action, if warranted.

Id. Plaintiff argues DQS failed to document compliance with HALLEX I-1-8-10 and HALLEX I-

1-8-7. However, nothing in either HALLEX manual provision requires the SSA to provide

plaintiff additional documentation of the agency’s internal review process. HALLEX I-1-8-10

primarily sets forth procedures for notifying the ALJ about the review process of the complaint

against him. It additionally addresses the close out letters the SSA sends complainants once the

complaint has been processed. As relevant here, it provides that the closeout letter will indicate

that the complaint has been processed and that the SSA cannot disclose the outcome for privacy

reasons. Here, DQS’s letter indicates both.




                                                 19
        Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 20 of 22



       HALLEX I-1-8-7 sets forth substantive material DQS should include in its

acknowledgement letter to a complainant. HALLEX I-1-8-7 contains several exhibits, each of

which provide language the SSA should include in its letters to claimants and each of which are

appropriate in different cases, dependent upon the circumstances of a complainant’s claim. For

example, Exhibit E’s language is appropriate when the Appeals Council denied the complainant’s

request for review. And, likely because the Appeals Council denied plaintiff’s request for review

in this case, the language in the letter DQS sent plaintiff is substantially similar to the language in

Exhibit E. Further, the September 25, 2019 letter DQS sent plaintiff both acknowledged and

“closed out” plaintiff’s claim—possibly due to the relative speed, approximately three weeks, with

which DQS addressed plaintiff’s complaint. See Pl.’s Mot. Exs. 2, 4-5. The documents submitted

by plaintiff suggest DQS complied with the HALLEX provisions he cites. Thus, even if the SSA

was required to abide by the HALLEX manual provisions, here the evidence indicates the agency

has done so.

       As to plaintiff’s argument that the SSA incorrectly applied HALLEX I-3-2-25 and I-3-3-

2, the Court cannot find any error in the record. Here, it seems DQS did review his complaint.

The Appeals Council found no reason to revisit the ALJ’s dismissal. See Pl.’s Mot. Ex. 4-5; Tr.

1, 3. Plaintiff seems to disagree with the outcome of his complaint rather than point to any

particular evidence of error. Accordingly, remand is not warranted.

               F. Any error the SSA committed in compiling the administrative record is
                  harmless.

       Plaintiff argues the SSA erred in omitting evidence relevant to the merits of his claim and

presenting the remainder of the transcript out of chronological order, citing HALLEX I-4-2-10(D).

Pl.s’ Mot. at 5. The Commissioner argues that, considering the limited scope of review, the

transcript contained all necessary and relevant portions of the record. Def.’s Br. at 8 n.5.



                                                  20
        Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 21 of 22



Moreover, the Commissioner argues plaintiff failed to demonstrate that the SSA’s presentation of

the administrative record out of chronological order prejudiced him. Id.

       As to the limitation of the record to matters relevant to the procedural ground for dismissal,

I find any potential error harmless. Even if the Court required the SSA to amend the transcript by

adding plaintiff’s medical records and all disability-related development, the Court would not

review that portion of the record. As discussed above, I confine the scope of my review to the

procedural ground upon which the SSA dismissed plaintiff’s request for hearing. See Smith, 139

S. Ct. 1779-80. Any additional material relating to the merits of plaintiff’s claim would therefore

be irrelevant, and thus any omission of those materials is harmless.

       As to plaintiff’s concerns about the organization of the transcript, I agree that the failure to

present the information in chronological order rendered the record difficult to read. Further, the

record contained other confusing errors. For example, the ALJ cites “Exhibit 14B,” but the

transcript’s index contains no such exhibit. Tr. 12, index. The ALJ’s description matches

documents in the record, but the index indicates those documents were not exhibited. Tr. 12, 66-

70. Similarly, the ALJ references a letter from plaintiff dated October 24, 2018, as “Exhibit 15B.”

Tr. 11. The index does not indicate the existence of “Exhibit 15B.” See Tr. index. The letter the

ALJ references, however, is contained in the record. See Tr. 90-93.

       I thus agree with plaintiff that the administrative record’s presentation caused unnecessary

confusion. The Court nonetheless carefully scrutinized the record in concluding substantial

evidence supported the ALJ’s dismissal of plaintiff’s request for hearing. The ALJ’s clear

identification of the substance of the relevant documents enabled the Court to track the dates and

other details and thus identify the substantial evidence supporting the ALJ’s findings. Any error

the Commissioner committed in compiling the transcript is therefore harmless.




                                                 21
        Case 8:19-cv-03258-DLB Document 21 Filed 03/31/21 Page 22 of 22



       VI.     Conclusion

       The Court sympathizes with plaintiff, who faces significant difficulties in his daily life.

Judicial review of agency decision-making, however, is inherently narrow, and the Court may not

substitute its judgment for that of the SSA’s. See Hays, 907 F.2d at 1456. Faithful application of

the appropriate standards of review requires, under the facts presented here, an affirmance of the

SSA’s decision.

       For the reasons set forth herein, plaintiff’s motion for summary judgment, ECF 16, is

denied, and defendant’s motion for summary judgment, ECF 18, is granted. The SSA’s judgment

is affirmed pursuant to sentence four of 42 U.S.C. § 405(g).

       A separate order follows.

       Date: March 31, 2021



                                                 _________/s/_____________
                                                 Deborah L. Boardman
                                                 United States Magistrate Judge




                                               22
